Case 2:15-cv-06569-DRH-ARL Document 236 Filed 08/13/21 Page 1 of 3 PageID #: 1725




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
  STATE OF NEW YORK and BASIL SEGGOS
  As Acting Commissioner of the New York State
  Department of Environmental Conservation,
                                      Plaintiffs,                      ORDER ADOPTING REPORT
                                                                       AND RECOMMENDATION
   - against -                                                         2:15-cv-6569 (DRH) (ARL)
  PRIDE SOLVENTS & CHEMICAL CO. INC.,
  PRIDE SOLVENTS & CHEMICAL CO. OF
  N.Y., INC., ARTHUR DHOM, SR., ARTHUR
  DHOM, JR., CHERYL DHOM, as Executor of
  the Estate of ROBERT DHOM, and 78-88
  LAMAR STREET REALTY CORP.
                                        Defendants.
  -----------------------------------------------------------------X
  PRIDE SOLVENTS & CHEMICAL CO. INC.,
  PRIDE SOLVENTS & CHEMICAL CO. OF
  N.Y., INC., ARTHUR DHOM, SR., ARTHUR
  DHOM, JR., CHERYL DHOM, as Executor of
  the Estate of ROBERT DOHM, and 78-88
  LAMAR STREET REALTY CORP.,
                              Third-Party Plaintiffs,
   - against -
  KEAN BABYLON, INC., COVEND LLC, BGM
  PROPERTIES, INC., PILLBOX LLC, KISMET
  MANAGEMENT CORP., LORE REALTY
  ASSOCIATES, LLC, LANCER REALTY
  HOLDING CORP., EDISON REALTY, LLC,
  KEW REALTY, JRG BROTHERS, INC., f/k/a
  JFB LITHOGRAPHERS, INC., GOLD &
  BROWN REALTY CORP., DILLON CONT.
  CORP., NICOS POLYMERS & GRINDING,
  INC., SUPER WEB PRESS SERVICE CORP.,
  LANCER PACKAGING LITHOGRAPHY
  CORPORATION, NASSAU TOOL WORKS,
  INC. a/k/a NTW DISSOLUTION CORP.,
  TOUCH OF CLASS ADVERTISING AND
  GRAPHICS, INC.,
                               Third-Party Defendants,
  -----------------------------------------------------------------X


                                                    Page 1 of 3
Case 2:15-cv-06569-DRH-ARL Document 236 Filed 08/13/21 Page 2 of 3 PageID #: 1726




  HURLEY, Senior District Judge:

        Presently before the Court is the Report and Recommendation of Magistrate

  Judge Arlene R. Lindsay, dated July 16, 2021 (the “R&R” [DE 230]), recommending

  the Court sanction Third-Party Defendant Edison Realty, LLC (“Edison”) by striking

  its answer and by entering a default judgment against it. Judge Lindsay noted that

  Edison has not retained new counsel since its previous counsel withdrew on April 28,

  2020, despite (i) Judge Lindsay’s April 28, 2020 warning that it could not proceed pro

  se and that a failure to obtain new counsel would result in a recommendation to strike

  Edison’s answer, (ii) the Defendants/Third-Party Plaintiffs’ two motions to strike on

  September 17, 2020 and April 14, 2021, and (iii) Judge Lindsay’s Order to Show

  Cause dated April 29, 2021. R&R at 1–2. That is, ever since its previous counsel

  withdrew, Edison has failed to take any action in this case. Id. Pursuant to Federal

  Rules of Civil Procedure 16 and 37, Judge Lindsay concluded that, given Edison’s

  failure to defend, “[a]ny sanction short of striking Defendant Edison’s answer . . .

  would be an exercise in futility.”      Id. at 2–3.     Accordingly, Judge Lindsay

  recommended the Court strike Edison’s answer and enter a default judgment against

  it.

        More than fourteen (14) days have passed since service of the R&R and no

  objections have been filed. Pursuant to 28 U.S.C. § 636(b) and Federal Rule Civil

  Procedure 72, this Court has reviewed the R&R for clear error. Having found none,

  the Court concurs in the R&R’s reasoning and result insofar that it recommends

  striking Edison’s answer. The Court will not enter a default judgment at this time




                                       Page 2 of 3
Case 2:15-cv-06569-DRH-ARL Document 236 Filed 08/13/21 Page 3 of 3 PageID #: 1727




  because the Defendants/Third-Party Plaintiffs’ damages on its claims against Edison

  are contingent on the outcome of the main action against Defendants/Third-Party

  Plaintiffs. Accordingly,

        The Court hereby STRIKES Defendant Edison’s Answer to the Third Party

  Complaint, ECF 114.



  SO ORDERED.


  Dated: Central Islip, New York              s/ Denis R. Hurley
         August 13, 2021                      Denis R. Hurley
                                              United States District Judge




                                      Page 3 of 3
